NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMES HARRIS, DOC #R63924,                )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-1128
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 19, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.




PER CURIAM.


             Affirmed.


CASANUEVA, SLEET and LUCAS JJ., Concur.